Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2020 and 05/10/2021 have been considered by the examiner. 
Response to Amendment
2.	The amendment filed 05/02/2022 has been entered. Currently claims 1, 4-9, 11, 13-15, and 17-20 remain pending. Independent claims 1, 9 and 20 were amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, claims 1, 9, 17, and 20 were amended to correct previous claim objections, 35 USC 112(b), and 35 USC 101 rejections that were set forth in the Final Office Action mailed 03/02/2022. Lastly, new 35 USC 112(b) rejections are recited below.
Response to Arguments
3.	Applicant’s amendment to independent claims 1, 9 and 20 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 03/02/2022.
Applicant’s arguments, see Remarks on Pages 9-12, filed 05/02/2022, with respect to the 35 USC § 103 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: the primary reference, Harkins (U.S. Patent No. 8881733), is maintained for disclosing the crux of the invention and secondary references, Naimer (WO 2012066464 A2), Witt et al. (U.S. Patent Pub. No. 20130233324), Sanders (U.S. Patent No. 8074655), and Danielian (U.S. Patent Pub. No. 20130125902), are incorporated to teach secondary features of the claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “anchoring structure” in claim 1 and 20; “engagement structure” in claim 4; “oral appliance” in claim 9; “anchoring system” in claim 9; and “dental appliance” in claims 6 and 14; and “resilient device” in claims 1, 9, and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “structure” or “system” are generic placeholders for the word “means”. For examination purposes, “anchoring structure” in claims 1 and 20 and “anchoring system” in claim 9 are interpreted as a dental device to anchor the wire 12 within a subject’s mouth including one or more springs, magnets, hydraulics, electrostatics, or the like, which may be attached to a dental appliance or directly implanted into the mouth (Specification, Page 7, Paragraph 38). For examination purposes, “engagement structure” in claim 4 is interpreted as an additional surface area to prevent the tongue from moving backwards into the oropharynx during inspiration that can be in the form of one or more wire coils 62 (Specification, Pages 13-14, Paragraph 55). For examination purposes, “oral appliance” in claim 9 and “dental appliance” in claims 6 and 14 are interpreted as a mouthguard, a retainer, a crown, or the like (Specification, Pages 14-15, Paragraph 57). For examination purposes, “resilient device” in claims 1, 9, and 20 is interpreted as a spring (Specification, Page 7, Paragraph 38).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17, line 1, claim 18, line 1, and claim 20, line 1 recite the limitation “the oral appliance”. There is insufficient antecedent basis for this limitation in the claims. Rephrase “the oral appliance” to read --the oropharynx appliance--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 13-15 and 17-19, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Harkins (U.S. Patent No. 8881733) in view of Naimer (WO 2012066464 A2) and in further view of Witt et al. (U.S. Patent Pub. No. 20130233324). 
Regarding claim 1, Harkins discloses an oropharynx appliance 120,340A,390 (Col. 3, lines 60-61, Col. 6, lines 30-34, and Figure 4B, mandibular advancement device with a mandibular tray 120, wire 340A,  and tongue depression 390 for engaging with distal end of user’s tongue to maintain an open oropharyngeal airway) comprising: a wire 340A (Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A) configured to extend from a first end point (Figure 4B, right end of wire 340A attached to right posterior portions 310) to a second end point (Figure 4B, left end of wire 340A attached to left posterior portions 320) in an arcuate shape along a lingual surface on opposing sides of a mandible of a subject, in a plane parallel to the mandible (Figure 4B, wire 340A extends in an arcuate shape along lingual surfaces on opposing sides of mandible in a parallel plane to the mandible), where a distal portion 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A) is adapted to prevent a pharyngeal portion of a tongue from collapsing (Col. 6, lines 22-29 and Figure 4B, The tongue must be allowed to seal off the pharyngeo-velopharynx when the patient swallows during sleep. The orthodontic power chain material or orthodontic/dental wire 340A used to hold the tongue retention pad 390 must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD); securing the wire 340A to at least a first anchor point (Figure 4B, anchor point located at the connection between the right posterior portions 310 of the mandibular tray 120 with wire 340A), and at least a second anchor point (Figure 4B, anchor point located at the connection between the left posterior portions 320 of the mandibular tray 120 with wire 340A) proximal to the mandible of the subject (Figure 4B, anchor points proximal to mandible); wherein the wire 340A is sized and dimensioned so that the distal portion 390 prevents obstruction of an oropharynx during sleep, while still permitting the tongue to move during swallowing (Col. 6, lines 24-29 and Figure 4, the orthodontic power chain material or orthodontic/dental wire used to hold the tongue retention pad must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD; Col. 3, lines 41-45 and Figure 4B, In a further aspect, a flexible, elastic, strap/dental wire 340A, may be disposed between the two posterior aspects, right and left sides, of the mandibular tray 120, and the strap 340A should be configured to lie passively over the superior and posterior (dorsal) surface of a user's tongue when in use).
	However, Harkins fails to explicitly disclose the wire extending behind at least a portion of the pharyngeal portion of a tongue.
Naimer teaches an analogous oropharynx appliance 100 (Paragraph 34 and Figure 1, airway support assembly 100) comprising the analogous wire 112 (Paragraph 37 and Figure 1, wire 112) extending behind at least a portion of the pharyngeal portion of a tongue (Paragraphs 24, 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user contacting with oropharyngeal tissue).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wire of Harkins, to extend behind the posterior pharyngeal portion of the tongue, as taught by Naimer, in order to provide an improved oropharynx appliance that has an end portion contacting the oropharyngeal tissue while still minimizing pharyngeal gag reflexes via the smooth, elastic, and low surface area engagement structure (Naimer, Paragraph 22). 
	However, the combination of Harkins in view of Naimer also fails to explicitly disclose bilateral anchoring structures that are connected to the first end point and the second end point and adapted to secure the wire to at least the first anchor point and at least the second anchor point proximal to the mandible of the subject in a removable fashion while allowing movement of the wire; wherein the bilateral anchoring structures comprise at least one resilient device that returns to its former shape when released after being pressed or pulled, a hydraulic portion, a magnetic portion, or an electrostatic portion, wherein the bilateral anchoring structures are configured to prevent movement of the wire under a weight of the tongue but to allow movement of the wire during swallowing, and wherein the bilateral anchoring structures anchor free ends of the oropharynx appliance at the first and second end points of the wire and extend away from the free ends of the oropharynx appliance.
	Witt teaches an analogous oropharynx appliance 20 (Paragraph 70 and Figure 15, implant system for hold the tongue of the subject out of the airway during sleep) comprising bilateral anchoring structures 32 (Paragraph 70 and Figure 15, elastic anchoring section 32 are connected to ends of suture loop 15; This is the structure as defined by the 35 USC 112f analysis above) that are connected to the analogous first end point (Figure 15, right end of suture loop 15 connected to elastic anchoring section 32) and the analogous second end point (Figure 15, left end of suture loop 15 connected to elastic anchoring section 32) and adapted to secure the analogous wire 15 (Paragraph 70 and Figure 15, suture loop 15) to at least the analogous first anchor point (Paragraph 70 and Figure 15, anchor point of right mandible bone screw 26 with elastic anchoring section 32) and at least the analogous second anchor point (Paragraph 70 and Figure 15, anchor point of left mandible bone screw 26 with elastic anchoring section 32) proximal to the mandible of the subject while allowing movement (Paragraph 73 and Figure 15, The inelastic portion 30 of the suture loop 15 retains the tongue in a position away from the airway. However, when extreme forces are applied to the system 20, such as during swallowing, the elastic portion 32 of the connecting portion 28 may extend to accommodate such forces) of the analogous wire 15; wherein the bilateral anchoring structures 32 comprise at least one resilient device (Paragraph 38, elastic portion 32 may be a spring that returns to shape when released after being pressed or pulled; This is the structure as defined by the 35 USC 112f analysis above) that returns to its former shape when released after being pressed or pulled, wherein the bilateral anchoring structures 32 are configured to prevent movement of the analogous wire 15 under a weight of the tongue (Paragraph 73 and Figure 15, The inelastic portion 30 of the suture loop 15 retains the tongue in a position away from the airway) but to allow movement of the analogous wire 15 during swallowing (Paragraph 73 and Figure 15,  when extreme forces are applied to the system 20, such as during swallowing, the elastic portion 32 of the connecting portion 28 may extend to accommodate such forces), and wherein the bilateral anchoring structures 32 anchor free ends (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32) of the analogous oropharynx appliance 20 at the analogous first and second end points (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32) of the analogous wire 15 and extend away from the free ends (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32 that extends away therefrom) of the analogous oropharynx appliance 20.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify to modify the connection of the first and second end points of the wire with the anchor points (Harkins, Figure 4: 310,320) of Harkins in view of Naimer, so that there are bilateral anchoring structures connecting with the first and second end points comprising a resilient device, as taught by Witt, in order to provide an improved oropharynx appliance with an enhanced wire that has end points with an elastic anchoring for providing a desired motion and force on the wire to adapt to motion within the mouth of a user, such as during swallowing (Witt, Paragraph 73).  
Therefore, the combination of Harkins in view of Naimer in view of Witt discloses the bilateral anchoring structures 32 (Witt, Paragraph 70 and Figure 15) to secure the wire (Harkins, Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A; Witt, Paragraph 70 and Figure 15, suture loop 15) to at least the first anchor point (Harkins, Figure 4B, anchor point located at the connection between the right posterior portions 310 of the mandibular tray 120 with wire 340A) and at least the second anchor point (Harkins, Figure 4B, anchor point located at the connection between the left posterior portions 320 of the mandibular tray 120 with wire 340A) proximal to the mandible of the subject in a removable fashion (Harkins, Col. 5, lines 49-52, mandibular tray 120 fits over lower teeth impression and is therefore construed as being removable from the user’s mandible).
Regarding claim 4, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above and further discloses: 
Harkins discloses wherein the distal end portion 390 comprises an engagement structure 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A; This is the structure as defined by the 112f analysis above).
However, Harkins fails to explicitly disclose wherein the distal end portion comprises an engagement structure configured to further contact the posterior pharyngeal portion of the tongue.
Naimer teaches wherein the analogous distal end portion (Paragraph 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user) comprises an engagement structure 102 (Paragraph 24 and Figure 1, stent 102 is an equivalent structure to the wire coils as described by the 112f analysis above) configured to further contact the posterior pharyngeal portion of the tongue (Paragraph 24, stent 102 may be made from a relatively smooth material and may be configured to have a relatively small external surface area to limit contact of the stent with oropharyngeal tissue when the stent is in position during sleep. The smoothness of the material and relatively small contact area of a stent and oropharynx tissue in accordance with an embodiment of the invention tends to moderate the gag reflex while still maintaining an opening wide enough to allow adequate air flow through the posterior pharynx).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the distal end portion 390 (Harkins, Col. 6, lines 30-34 and Figure 4B) of Harkins, to extend to the posterior pharyngeal portion of the tongue as taught by Naimer, in order to provide an improved oropharynx appliance that has an end portion contacting the oropharyngeal tissue while still minimizing pharyngeal gag reflexes via the smooth, elastic, and low surface area engagement structure (Naimer, Paragraph 22). 
Regarding claim 6, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above and further discloses  wherein the bilateral anchoring structures 32 (Witt, Paragraph 70 and Figure 15) further comprises a dental appliance (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 that connects to ends of the dental elastic wire 340A; Witt, Paragraph 70 and Figure 15, mandible bone screws 26; These are the structure as defined by the 112f analysis above) adapted to mate with (Harkins, Col. 6, lines 4-9 and Figure 4B, flexible orthodontic/dental wire 340A attaching to the posterior sides 310,320 of the mandibular tray on the buccal flange in the second molar area; Witt, Paragraph 70 and Figure 15, ends of suture loop 15 are connected to elastic anchoring section 32 which are connected to mandible screws 26) the wire (Harkins, Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A and downwardly curved extension 390; Witt, Paragraph 70 and Figure 15, suture loop 15), wherein the dental appliance comprises a hook, a mouth guard (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 is considered a mouth guard), a retainer, or a crown. 
Regarding claim 7, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above and further discloses wherein at least a portion of the wire 340A is coated with a biocompatible material (Harkins, Col 6, lines 5-23 and Figure 4B, elastic orthodontic power chain 340 or flexible orthodontic flexible wire 340A is a biocompatible material. Further, biocompatible or dental/denture adhesives can also be applied to the tongue side of the tongue retention pad 390 to further increase tongue retention).
Regarding claim 8, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above and further discloses wherein the wire 340A comprises at least one of a biocompatible metal, a biocompatible polymer (Harkins, Col 6, lines 5-23 and Figure 4B, elastic orthodontic power chain 340 or flexible orthodontic flexible wire 340A is a biocompatible material. Further, biocompatible or dental/denture adhesives can also be applied to the tongue side of the tongue retention pad 390 to further increase tongue retention), and an organic material. 
Regarding claim 9, Harkins discloses a system comprising: an oral appliance 120,340A,390 (Col. 3, lines 60-61, Col. 6, lines 30-34, and Figure 4B, mandibular advancement device with a mandibular tray 120, wire 340A, and tongue depression 390 for engaging with distal end of user’s tongue to maintain an open oropharyngeal airway); a wire 340A (Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A) with two proximal end portions (Figure 4B, ends of wire 340A attached to right and left posterior portions 310,320) and a distal portion 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A), wherein the wire 340A is sized and dimensioned so that the distal portion 390 thereof prevents a portion of a tongue of a subject from obstructing an oropharynx during sleep, while still permitting the tongue to move during swallowing (Col. 6, lines 24-29 and Figure 4, the orthodontic power chain material or orthodontic/dental wire used to hold the tongue retention pad must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD; Col. 3, lines 41-45 and Figure 4B, In a further aspect, a flexible, elastic, strap/dental wire 340A, may be disposed between the two posterior aspects, right and left sides, of the mandibular tray 120, and the strap 340A should be configured to lie passively over the superior and posterior (dorsal) surface of a user's tongue when in use); and mating the two proximal end portions (Figure 4B, ends of wire 340A attached to right and left posterior portions 310,320) of the wire 340A and the oral appliance 120,340A,390 at anchor points (Figure 4B, anchor points located at the connection between the right and left posterior portions 310, 320 of the mandibular tray 120 with wire 340A), wherein the wire 340A is configured to extend in an arcuate shape from each of the anchor points (Figure 4B, anchor points located at the connection between the right and left posterior portions 310, 320 of the mandibular tray 120 with wire 340A) along a lingual surface of a mandible of the subject in a plane parallel to the mandible (Figure 4B, wire 340A extends from right and left posterior portions 310, 320 in an arcuate shape along lingual surfaces on opposing sides of mandible in a parallel plane to the mandible) such that the distal end portion 390 of the wire 340A prevents the pharyngeal portion of the tongue from collapsing (Col. 6, lines 22-29 and Figure 4B, The tongue must be allowed to seal off the pharyngeo-velopharynx when the patient swallows during sleep. The orthodontic power chain material or orthodontic/dental wire 340A used to hold the tongue retention pad 390 must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD). 
However, Harkins fails to explicitly disclose the wire extending behind at least a portion of the pharyngeal portion of a tongue such that the distal end portion contacts a portion of the pharyngeal portion of the tongue. 
Naimer teaches an analogous system (Paragraph 34 and Figure 1, airway support assembly 100) wherein the analogous wire 112 (Paragraph 37 and Figure 1, wire 112) extends behind at least a portion of the pharyngeal portion of the tongue such that the analogous distal end portion 102 (Paragraph 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user) contacts a portion of the pharyngeal portion of the tongue (Paragraph 24, end portion of wire 112 connected to stent 102 located at the pharynx of a user contacting with oropharyngeal tissue). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the distal end portion of Harkins, to extend to the posterior pharyngeal portion of the tongue as taught by Naimer, in order to provide an improved oral system that has an end portion contacting the oropharyngeal tissue while still minimizing pharyngeal gag reflexes via the smooth, elastic, and low surface area engagement structure (Naimer, Paragraph 22). 
	However, the combination of Harkins in view of Naimer also fails to explicitly disclose an anchoring system configured to mate with the two proximal end portions of the wire and the oral appliance at anchor points, wherein the anchoring system is further configured to secure the wire in a predefined anatomical position with respect to the oral appliance; wherein the anchoring system comprise at least one resilient device that returns to its former shape when released after being pressed or pulled, a hydraulic portion, a magnetic portion, or an electrostatic portion, wherein the anchoring system is configured to prevent movement of the wire under a weight of the tongue but to allow movement of the wire during swallowing, and wherein the anchoring system anchors free ends of the wire at the two proximal end portions of the wire and extends away from the two proximal end portions.
	Witt teaches an analogous oral system 20 (Paragraph 70 and Figure 15, implant system for hold the tongue of the subject out of the airway during sleep) comprising an anchoring system 32 (Paragraph 70 and Figure 15, elastic anchoring section 32 are connected to ends of suture loop 15; This is the structure as defined by the 35 USC 112f analysis above) configured to mate with the analogous two proximal end portions (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32) of the analogous wire 15 (Paragraph 70 and Figure 15, suture loop 15) and the analogous oral appliance 20 at analogous anchor points (Paragraph 70 and Figure 15, anchor points of right and left mandible bone screws 26 with elastic anchoring section 32), wherein the anchoring system 32 is further configured to secure the analogous wire 15 in a predefined anatomical position (Paragraph 70 and Figure 15, elastic anchoring section 32 are connected to ends of suture loop 15 in a predefined anatomical position) with respect to the analogous oral appliance 26 (Paragraph 70 and Figure 15, mandible bone screws 26); wherein the anchoring system 32 comprise at least one resilient device (Paragraph 38, elastic portion 32 may be a spring that returns to shape when released after being pressed or pulled)  that returns to its former shape when released after being pressed or pulled, wherein the anchoring system 32 is configured to prevent movement of the analogous wire 15 under a weight of the tongue (Paragraph 73 and Figure 15, The inelastic portion 30 of the suture loop 15 retains the tongue in a position away from the airway) but to allow movement of the analogous wire 15 during swallowing Paragraph 73 and Figure 15,  when extreme forces are applied to the system 20, such as during swallowing, the elastic portion 32 of the connecting portion 28 may extend to accommodate such forces), and wherein the anchoring system 32 anchors free ends (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32) of the analogous wire 15 at the analogous two proximal end portions (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32) of the analogous wire 15 and extends away (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32 that extends away therefrom) from the analogous two proximal end portions (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify to modify the connection of the first and second end points of the wire with the anchor points (Harkins, Figure 4: 310,320) of Harkins in view of Naimer, so that there is an anchoring system connecting with the first and second end points comprising a resilient device, as taught by Witt, in order to provide an improved oral system with an enhanced wire that has end points with an elastic anchoring for providing a desired motion and force on the wire to adapt to motion within the mouth of a user, such as during swallowing (Witt, Paragraph 73).  
Regarding claim 11, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above and further discloses wherein the anchoring system 32 (Witt, Paragraph 70 and Figure 15) and the oral appliance 120,340A,390 (Harkins, Col. 3, lines 60-61, Col. 6, lines 30-34, and Figure 4B) is secured to the subject’s mouth in a removable fashion (Harkins, Col. 2, lines 56-57 and Figure 4B, mandibular tray 120 with right and left posterior portions 310,320 for removably receiving and retaining the mandibular teeth). 
Regarding claim 13, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above and further discloses wherein the anchoring system (Modification of Figure 4B of Harkins in view of Figure 15 of Witt, modifying the end points of the wire 340A of Harkins connected to the anchor points on the posterior portions 310,320 of Harkins, so that there is the anchoring system 32 of Witt coupling the ends of the wire 340A of Harkins to the posterior portions 310,320 of Harkins) is configured to force a portion of the wire 340A (Harkins, Col. 6, lines 30-34 and Figure 4B) to extend along the lingual surface of the subject’s mouth (Modification of Figure 4B of Harkins in view of Col. 8, lines 1-29 and Figure 15 of Witt, modifying the end points of the wire 340A of Harkins connected to the anchor points on the posterior portions 310,320 of Harkins, so that there is the elastic anchoring 32 of Witt, which provides a force on the wire 340A of Harkins to extend along the lingual surface).
Regarding claim 14, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above and further discloses wherein the anchoring system (Modification of Figure 4B of Harkins in view of Figure 15 of Witt, modifying the end points of the wire 340A of Harkins connected to the anchor points on the posterior portions 310,320 of Harkins, so that there is the anchoring system 32 of Witt coupling the ends of the wire 340A of Harkins to the posterior portions 310,320 of Harkins) further comprises at least a portion of a dental appliance (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 that connects to ends of the dental elastic wire 340A; Witt, Paragraph 70 and Figure 15, mandible bone screws 26; These are the structure as defined by the 112f analysis above) fitted to at least a portion of a subject’s mouth (Harkins, Col. 2, lines 56-57 and Figure 4B, mandibular tray 120 receives a subject’s mandibular teeth; Witt, Paragraph 70 and Figure 15, mandible bone screws 26 attached to user’s mandible). 
Regarding claim 15, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above and further discloses wherein the dental appliance (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 that connects to ends of the dental elastic wire 340A; Witt, Paragraph 70 and Figure 15, mandible bone screws 26) comprises a hook, a mouth guard (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 is considered a mouth guard), a retainer, or a crown. 
Regarding claim 18, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above and further discloses wherein the bilateral anchoring structures (Modification of Figure 4B of Harkins in view of Figure 15 of Witt, modifying the end points of the wire 340A of Harkins connected to the anchor points on the posterior portions 310,320 of Harkins, so that there is the anchoring structure 32 of Witt coupling the ends of the wire 340A of Harkins to the posterior portions 310,320 of Harkins) are physically spaced apart from one another (Harkins, Col. 3, lines 41-45 and Figure 4B, right and left posterior portions 310, 320 of the mandibular tray 120 are spaced apart from one another; Witt, Paragraph 70 and Figure 15, right and left elastic anchoring 32 are spaced apart from one another).
Regarding claim 19, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above and further discloses  wherein the bilateral anchoring structures (Modification of Figure 4B of Harkins in view of Figure 15 of WItt, modifying the end points of the wire 340A of Harkins connected to the anchor points on the posterior portions 310,320 of Harkins, so that there is the anchoring structure 32 of Witt coupling the ends of the wire 340A of Harkins to the posterior portions 310,320 of Harkins) are only connected to each other (Harkin, Figure 4B, wire 340A connecting right and left anchor points of right and left posterior portions 310,320; Witt, Figure 15, suture loop 15 connecting the right and left elastic anchoring structure 32) by the wire (Harkins, Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A and downwardly curved extension 390; Witt, Paragraph 70 and Figure 15, suture loop 15).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harkins (U.S. Patent No. 8881733) in view of Naimer (WO 2012066464 A2) in view of Witt et al. (U.S. Patent Pub. No. 20130233324), as applied to claim 1, and in further view of Sanders (U.S. Patent No. 8074655). 
Regarding claim 5, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above but fails to explicitly disclose wherein at least one of the anchoring structures comprises a magnet configured to attach to a reciprocal magnetic member, wherein the reciprocal magnetic member is connected to a portion of the subject's mouth.
Sanders teaches an analogous oropharynx appliance 1610 (Col. 40, lines 49-67, Col. 41 lines 1-10, and  Figure 16D, shaft 1610 is adjacent the base 1653 of the tongue 1651 and the shaft 1610 can be exterior to the tongue 1651 for retracting the tongue to prevent sleep apnea) wherein the at least one analogous anchoring structure 1610,1630 (Col. 40, lines 49-67, Col. 41 lines 1-10, and  Figure 16D, an anchor member 1630 is implanted in or near each pharyngoglossal fold, PGF 1657, and each anchor member 1630 is a magnet 1691 or other nonferrous material. A single shaft 1610 connects to each anchor member 1630 such that a first end of the shaft 1610 connects to an anchor member 1630 disposed in or near the first PGF 1657 and the second end of the shaft 1610 connects to an anchor member 1630 disposed in or near the second PGF 1657. In one embodiment each end of the shaft 1610 includes a magnet or other material that has a polarity opposite to the polarity of the anchor member 1630 implanted at or near the PGF's. At least a portion of the shaft 1610 is disposed substantially adjacent the base 1653 of the tongue 1651 and the shaft 1610 can be exterior to the tongue 165.) comprises a magnet (Col. 40, lines 57-60, each end of the shaft 1610 includes a magnet or other material that has a polarity opposite to the polarity of the anchor member 1630 implanted at or near the PGF's) configured to attach to a reciprocal magnetic member 1691 (Col. 40, line 51, each anchor member 1630 is a magnet 1691), wherein the reciprocal magnetic member 1691 is connected to a portion of the subject's mouth (Col. 40, lines 50-51, anchor member 1630 is implanted in or near each pharyngoglossal fold, PGF 1657).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the anchoring structure of Harkins in view of Naimer in view of Witt, so that the anchoring structure comprises a magnet attracted to an implanted reciprocal magnetic member (Figure 4B of Harkins in view of Figure 16D of Sanders, modifying the ends of the elastic dental wire 340 of Harkins so that there is a magnetic element such as in the ends of shaft 1610 of Sanders) as taught by Sanders, in order to provide an improved oropharynx appliance that is capable of directly attaching inside a user’s mouth at the base of a user’s tongue in order to attract to a wire via magnetic connection (Sanders, Col. 40, lines 49-67 and Col. 41 lines 1-10). 
Claim 17, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Harkins (U.S. Patent No. 8881733) in view of Naimer (WO 2012066464 A2) in view of Witt et al. (U.S. Patent Pub. No. 20130233324), as applied to claim 1, and in further view of Danielian (U.S. Patent Pub. No. 20130125902).
Regarding claim 17, the combination of Harkins in view of Naimer in view of Witt discloses the invention as described above but fails to explicitly disclose wherein the at least the first anchor point and the at least the second anchor point are proximal to at least one lower incisor of the subject.
Danielian teaches an analogous appliance 100 (Paragraph 53 and Figures 1A-1C, oral appliance 100) wherein the analogous first and second anchor points (Paragraphs 53-54 and Figures 1A-1C, proximal ends of spine 110 attached to anchor points within base layer 104, located proximal to the lower incisors of patient) are proximal to at least one lower incisor of the subject.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the first and second anchor points of Harkins in view of Naimer in view of Witt, so that the first and second anchor points are proximal to the lower incisors of the subject, as taught by Danielian, in order to provide an improved oropharynx appliance with enhanced anchor points and anchoring structure that is located proximal to the lower incisors for allowing the wire to extend a greater distance from an anterior mouth portion to the posterior tongue, allowing for increased adjustment throughout the length of the wire (Danielian, Paragraphs 53-54). 
Claim 20, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Harkins (U.S. Patent No. 8881733) in view of Naimer (WO 2012066464 A2) and in further view of Witt et al. (U.S. Patent Pub. No. 20130233324) and Danielian (U.S. Patent Pub. No. 20130125902).
Regarding claim 20, Harkins discloses an oropharynx appliance 120,340A,390 (Col. 3, lines 60-61, Col. 6, lines 30-34, and Figure 4B, mandibular advancement device with a mandibular tray 120, wire 340A,  and tongue depression 390 for engaging with distal end of user’s tongue to maintain an open oropharyngeal airway) comprising: a wire 340A (Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A) configured to extend from a first end point (Figure 4B, right end of wire 340A attached to right posterior portions 310) to a second end point (Figure 4B, left end of wire 340A attached to left posterior portions 320) in an arcuate shape along a lingual surface on opposing sides of a mandible of a subject, in a plane parallel to the mandible (Figure 4B, wire 340A extends in an arcuate shape along lingual surfaces on opposing sides of mandible in a parallel plane to the mandible), where a distal portion 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A) of the wire 340A is adapted to prevent a pharyngeal portion of a tongue from collapsing (Col. 6, lines 22-29 and Figure 4B, The tongue must be allowed to seal off the pharyngeo-velopharynx when the patient swallows during sleep. The orthodontic power chain material or orthodontic/dental wire 340A used to hold the tongue retention pad 390 must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD); securing the wire 340A to at least a first anchor point (Figure 4B, anchor point located at the connection between the right posterior portions 310 of the mandibular tray 120 with wire 340A), and at least a second anchor point (Figure 4B, anchor point located at the connection between the left posterior portions 320 of the mandibular tray 120 with wire 340A); wherein the wire 340A  is sized and dimensioned so that the distal portion 390 prevents obstruction of an oropharynx during sleep, while still permitting the tongue to move during swallowing (Col. 6, lines 24-29 and Figure 4, the orthodontic power chain material or orthodontic/dental wire used to hold the tongue retention pad must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD; Col. 3, lines 41-45 and Figure 4B, In a further aspect, a flexible, elastic, strap/dental wire 340A, may be disposed between the two posterior aspects, right and left sides, of the mandibular tray 120, and the strap 340A should be configured to lie passively over the superior and posterior (dorsal) surface of a user's tongue when in use).
However, Harkins fails to explicitly disclose the wire extending behind at least a portion of the pharyngeal portion of a tongue.
Naimer teaches an analogous oropharynx appliance 100 (Paragraph 34 and Figure 1, airway support assembly 100) comprising the analogous wire 112 (Paragraph 37 and Figure 1, wire 112) extending behind at least a portion of the pharyngeal portion of a tongue (Paragraphs 24, 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user contacting with oropharyngeal tissue).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wire of Harkins, to extend behind the posterior pharyngeal portion of the tongue, as taught by Naimer, in order to provide an improved oropharynx appliance that has an end portion contacting the oropharyngeal tissue while still minimizing pharyngeal gag reflexes via the smooth, elastic, and low surface area engagement structure (Naimer, Paragraph 22). 
However, the combination of Harkins in view of Naimer also fails to explicitly disclose bilateral anchoring structures that are connected to the first end point and the second end point and adapted to secure the wire to at least the first anchor point and at least the second anchor point while allowing movement of the wire; and wherein the bilateral anchoring structures comprise at least one resilient device that returns to its former shape when released after being pressed or pulled, a hydraulic portion, a magnetic portion, or an electrostatic portion, wherein the bilateral anchoring structures are configured to prevent movement of the wire under a weight of the tongue but to allow movement of the wire during swallowing, and wherein the bilateral anchoring structures anchor free ends of the oropharynx appliance at the first and second end points of the wire and extend away from the fee ends of the oropharynx appliance.
Witt teaches an analogous oropharynx appliance 20 (Paragraph 70 and Figure 15, implant system for hold the tongue of the subject out of the airway during sleep) comprising bilateral anchoring structures 32 (Paragraph 70 and Figure 15, elastic anchoring section 32 are connected to ends of suture loop 15; This is the structure as defined by the 35 USC 112f analysis above) that are connected to the analogous first end point (Figure 15, right end of suture loop 15 connected to elastic anchoring section 32) and the analogous second end point (Figure 15, left end of suture loop 15 connected to elastic anchoring section 32) and adapted to secure the analogous wire 15 (Paragraph 70 and Figure 15, suture loop 15) to at least the analogous first anchor point (Paragraph 70 and Figure 15, anchor point of right mandible bone screw 26 with elastic anchoring section 32) and at least the analogous second anchor point (Paragraph 70 and Figure 15, anchor point of left mandible bone screw 26 with elastic anchoring section 32) while allowing movement (Paragraph 73 and Figure 15, The inelastic portion 30 of the suture loop 15 retains the tongue in a position away from the airway. However, when extreme forces are applied to the system 20, such as during swallowing, the elastic portion 32 of the connecting portion 28 may extend to accommodate such forces) of the analogous wire 15; wherein the bilateral anchoring structures 32 comprise at least one resilient device (Paragraph 38, elastic portion 32 may be a spring that returns to shape when released after being pressed or pulled; This is the structure as defined by the 35 USC 112f analysis above) that returns to its former shape when released after being pressed or pulled, wherein the bilateral anchoring structures 32 are configured to prevent movement of the analogous wire 15 under a weight of the tongue (Paragraph 73 and Figure 15, The inelastic portion 30 of the suture loop 15 retains the tongue in a position away from the airway) but to allow movement of the analogous wire 15 during swallowing (Paragraph 73 and Figure 15,  when extreme forces are applied to the system 20, such as during swallowing, the elastic portion 32 of the connecting portion 28 may extend to accommodate such forces), and wherein the bilateral anchoring structures 32 anchor free ends (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32) of the analogous oropharynx appliance 20 at the analogous first and second end points (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32) of the analogous wire 15 and extend away from the free ends (Figure 15, right and left end of suture loop 15 connected to elastic anchoring section 32 that extends away therefrom) of the analogous oropharynx appliance 20.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify to modify the connection of the first and second end points of the wire with the anchor points (Harkins, Figure 4: 310,320) of Harkins in view of Naimer, so that there are bilateral anchoring structures connecting with the first and second end points comprising a resilient device, as taught by Witt, in order to provide an improved oropharynx appliance with an enhanced wire that has end points with an elastic anchoring for providing a desired motion and force on the wire to adapt to motion within the mouth of a user, such as during swallowing (Witt, Paragraph 73).  
However, the combination of Harkins in view of Naimer in view of Witt fails to explicitly disclose a first anchor point and a second anchor point each proximal to at least one lower incisor of the subject.
Danielian teaches an analogous appliance 100 (Paragraph 53 and Figures 1A-1C, oral appliance 100) wherein an analogous first anchor point (Paragraphs 53-54 and Figures 1A-1C, right proximal end of spine 110 attached to anchor points within right side of base layer 104, located proximal to the lower incisors of patient) and analogous second anchor point (Paragraphs 53-54 and Figures 1A-1C, left proximal ends of spine 110 attached to left anchor point within base layer 104, located proximal to the lower incisors of patient) are proximal to at least one lower incisor of the subject.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the first and second anchor points of Harkins in view of Naimer in view of Witt, so that the first and second anchor points are proximal to the lower incisors of the subject, as taught by Danielian, in order to provide an improved oropharynx appliance with enhanced anchor points and anchoring structure that is located proximal to the lower incisors for allowing the wire to extend a greater distance from an anterior mouth portion to the posterior tongue, allowing for increased adjustment throughout the length of the wire (Danielian, Paragraphs 53-54). 
Therefore, the combination of Harkins in view of Naimer in view of Witt discloses the bilateral anchoring structures 32 (Witt, Paragraph 70 and Figure 15) adapted to secure the wire (Harkins, Col. 6, lines 30-34 and Figure 4B, flexible orthodontic/dental wire 340A; Witt, Paragraph 70 and Figure 15, suture loop 15) to at least the first anchor point (Harkins, Figure 4B, anchor point located at the connection between the right posterior portions 310 of the mandibular tray 120 with wire 340A) and at least the second anchor point (Harkins, Figure 4B, anchor point located at the connection between the left posterior portions 320 of the mandibular tray 120 with wire 340A) proximal to at least one lower incisor (Danielian, Paragraphs 53-54 and Figures 1A-1C, right/left proximal ends of spine 110 attached to right/left anchor point within base layer 104, located proximal to the lower incisors of patient) of the subject in a removable fashion (Harkins, Col. 5, lines 49-52, mandibular tray 120 fits over lower teeth impression and is therefore construed as being removable from the user’s mandible).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Begg (US 20120180798) teaches an oral appliance with a lingually extending ring and a tongue engagement member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786